DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 12/20/2021, have been entered.
	Claim 1 has been amended.
	Claims 1-7, 9, and 12-20 are pending in the application.
	
Response to Arguments
Applicant's arguments with respect to the rejections over claims 1-18 have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
Applicant's arguments with respect to claims 19 and 20 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Ma does not disclose an intermediate layer comprising a first hole transport material which does not comprise a p-dopant and that there would have been no reason to modify the initial formulation, Examiner disagrees.
Ryu teaches an analogous device which has a hole transporting layer (HTL) comprising a hole transport compound identical to the instant hole transport compound (Ryu HT-1 and instant HT1 are identical), AND an auxiliary HTL which comprises a compound identical to the compound used in the instant auxiliary hole transport layer (Ryu A-5 and instant compound HT3 are identical). Ryu demonstrates in their examples (see Table 3 on page 10 of the previous office action), that a device comprising a HTL comprising HT-1, AND an auxiliary HTL comprising A-5 shows lower driving voltage, higher luminous efficiency, and longer life span than a device which uses only HT-1. The motivation to incorporate an intermediate layer identical to the one claimed is that the resulting device would demonstrate the same lower driving voltage, higher luminous efficiency, and longer life span taught by Ryu.
With respect to Applicant’s argument that a person of ordinary skill would not have had a reason to select an organometallic compound of formula 1A-1 or Formula 1-A when starting from Ma, Examiner also disagrees.
Though the combination picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123.
With respect to Applicant’s arguments that compounds of Ma do not overlap with compounds of claims 1, 19, or 20 except via Markush selection, Examiner disagrees.  A reinterpretation of the art still reads on amended claim 1, as outlined below. With respect to claims 19 and 20, see the examples from pages 13-14  below which all read on instant Formula 1A.

    PNG
    media_image1.png
    196
    243
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    260
    255
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    159
    309
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    247
    319
    media_image4.png
    Greyscale

For example, in the first compound with a naphthalene moiety, M is platinum, X1 is oxygen, X2 and X3 are nitrogen atoms, X11 -X14 are carbon atoms, X21-X23 are carbon atoms, X31-X33 are carbon atoms, and X41-X44 are carbon atoms, X51 is N-[(L7)b7-(R7)c7], L7 is a substituted C6 carbocyclic group, R7 is a C3 alkyl (isopropyl) group, and R31 and R32 are joined to form an unsubstituted C6 carbocyclic group. A person of ordinary skill would know how the other compounds meet the limitations of instant formula 1A as well.
  Hence it would have been obvious to a person of ordinary skill to select a compound of Formula 1A from the work of Ma.
With respect to Applicant’s argument of unexpected results, it is noted that applicant has only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
For at least these reasons the rejections are maintained.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "X4" on line 2 of page 4.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of continuing examination, this will be interpreted as a typographical error and the limitation will be interpreted as “X2 and X3 
Claims 2-18 are rejected by virtue of dependency.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2016/0240800 A1) and Forrest et al. (US Pat. No. 4,707,745), as evidenced by Lee et al. (US 2017/0373255 A1), in view of Ryu (US 2016/0372666 A1).
With respect to claim 1, Ma discloses a first electrode (anode), a second electrode (cathode), an organic layer with an emission layer and the emission layer comprises a host and a dopant (paragraph 0087-0088), and the dopant is formed by Formula 1 (paragraph 0016), which is pictured below.

    PNG
    media_image5.png
    399
    594
    media_image5.png
    Greyscale

In this formula, ring C is phenyl (paragraphs 0017 and 0051 lines 11-12) and X3 is carbon, ring D is pyridine (paragraphs 0017 and 0052, line 27) and X4 is nitrogen, RA is two methylpropyl substitutions (paragraphs 0018, 0023, and 0045 line 5), X is NRE (paragraph 0022) and RE is a phenyl group (paragraphs 0023 and 0051, lines 11-12, L2 and L3 are a direct bond (paragraph 0020), n1 is zero and L1 is not present (paragraph 0021), Q1 is oxygen and Q3 and Q4 are direct bonds (paragraph 0026). And RD is a phenyl group (paragraphs 0023 and 0051, lines 11-12).
This forms the compound below.

    PNG
    media_image6.png
    172
    438
    media_image6.png
    Greyscale

This compound is identical to compound 3-170 as given on page 142 of the instant specification.
This compound meets the requirements of instant Formula 1A when M is platinum, X1 is oxygen, X2 and X4 are nitrogen and X3 is carbon, the metal-nitrogen bonds are necessarily coordinate and the metal-carbon bonds are covalent, Y1, and Y3-Y5 are carbon, CY1, CY2, and CY3 are a C6 carbocyclic group, CY5 is an imidazole group, CY4 is pyridine, the cyclometalated rings formed by CY5, CY2, CY3, and M is a 6-membered ring, X51 is N-[(L7)b7-(R7)c7], R7 is a C6 carbocyclic group, b7 is 0 and L7 is not present, b1 is zero and L1 is not present, R1 is a C4 alkyl group and a1 is 2, a2 and a3 are 0 and CY2 and CY3 are unsubstituted, b4 is 0 and L4 is not present, R4 is a C6 aryl group and a4 is 1.
Ma includes each element claimed, with the only difference between the claimed invention and Ma being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an asymmetric organometallic compound which is suitable for use as an emitter in a PHOLED (paragraph 0135, lines 13-14), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Ma also teaches the organic layer may comprise a host compound (paragraph 0090, line 1) such as the one pictured below (page 25).
Ma also teaches that the organic layer preferably contains two or more hosts which may be hole transporting or electron transporting and gives an example of two host compounds (pages 24 and 25).

    PNG
    media_image7.png
    143
    526
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    144
    531
    media_image8.png
    Greyscale

Ma is silent to the HOMO energy level of the electron transport (ET) host material, however, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.
Lee teaches Host 3 (paragraph 200, pictured below) which has a HOMO energy level of -5.76 eV (Table 3, page 56).

    PNG
    media_image9.png
    327
    1218
    media_image9.png
    Greyscale

While the HOMO energy level of Lee has been theoretically calculated using a DFT method, it is reasonable to presume that the terphenylene compound of Ma would have an experimental HOMO energy level similar enough to the one calculated by Lee that the overall HOMO energy level of the host compound would inherit the HOMO energy level of the highest energy compound, H-H1, and the HOMO(host) would be the HOMO of the hole transport compound, H-H1.
However, Ma does not teach an intermediate layer disposed between the first electrode and the emission layer comprising a first hole transport material.
Ryu teaches a compound with increased hole transporting properties, and excellent efficiency when applied to a hole transport layer for an organic optoelectric device. Ryu teaches the inventive compounds all have a HOMO level of greater than or equal to 5.4 eV and less than or equal to 5.8 eV (paragraph 0087).
Ryu gives a preferred embodiment of the inventive compound, A-5, on page 9, which is pictured below.

    PNG
    media_image10.png
    270
    378
    media_image10.png
    Greyscale

This compound is identical to HT3 as given on page 141 of the instant specification.
Ryu teaches that the inventive compounds improve thermal stability and show a long life-span and high efficiency when applied as a thin film for an organic optoelectric device.
Ryu uses A-5 in an auxiliary hole transport layer along with HT-1 (page 112) which is identical to the instant compound HT1 (page 141 of the instant specification) in a light emitting device, whose properties are given in Table 3 on page 115, which is pictured below.

    PNG
    media_image11.png
    241
    499
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    405
    511
    media_image12.png
    Greyscale

As can be seen the device comprising A-5 in an auxiliary hole transport layer (Examples ad-11) demonstrates a lower driving voltage, higher luminous efficiency, and longer life span than a device which uses only HT-1 (Comparative Example 5). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the dibenzofuran material of Ryu as an intermittent (auxiliary hole transport) layer of an electroluminescent device, in order to create a device with lower driving voltage, higher luminous efficiency, and longer life span than a device which uses only HT-1.
Unless otherwise noted, all cited HOMO energy levels above were taken from Table 1 of the instant specification.
With respect to claim 2, Ma in view of Ryu teach the organic light-emitting device of claim 1, and HOMO(h1) – HOMO(host) is -0.01 eV.
With respect to claims 3 and 4, Ma in view of Ryu teach the organic light emitting device of claim 1 and HOMO(dopant) – HOMO(host) is 0.14 eV.
With respect to claim 5, Ma in view of Ryu teach the organic light-emitting device of claim 1, and HOMO(h1) – HOMO(h2) is -0.23 eV.
With respect to claim 6, Ma in view of Ryu teach the organic light-emitting device of claim 5 and HOMO(h1) < HOMO(host) < HOMO(h2).
With respect to claim 7, Ma in view of Ryu teach the organic light emitting device of claim 5 and HOMO(h1) < HOMO(host) < HOMO(dopant) < HOMO(h2).
With respect to claim 9, Ma in view of Ryu teach the organic light emitting device of claim 1 and M is platinum.
With respect to claim 12, Ma in view of Ryu teach the organic light emitting device of claim 1 and HOMO(host) is the HOMO of the hole transport compound, H-H1, as discussed above.
With respect to claims 13-15, Ma in view of Ryu teach the organic light-emitting device of claims 1 and 12, and the electron transport host comprises a ℼ electron-depleted nitrogen-containing cyclic group, and at least one electron transport moiety, a triphenylene group and a triazine group, and the hole transport host comprises at least one ℼ electron-depleted nitrogen-free cyclic group, does not comprise an electron transport moiety, and does comprise a carbazole group, as pictured above.
With respect to claim 16, Ma in view of Ryu teach the organic light-emitting device of claim 5, and the first and second hole transport material are each independently selected from amine-based compounds, as pictured above.
With respect to claim 17, Ma in view of Ryu teach the organic light-emitting device of claim 1, as discussed above, and there is no p-dopant in the intermediate layer of Ryu. It would therefore have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to not include a p-dopant in the intermediate layer as Ryu teaches an intermediate layer which reads on the claims which has advantageous properties and does not comprise a p-dopant.
With respect to claim 18, Ma in view of Ryu teach the organic light-emitting device of claim 5, and Ma teaches the hole transporting layer may be doped by a p-type conductivity dopant (paragraph 0095, lines 6-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a p-dopant in the hole transporting layer of the device of Ma in view of Ryu as Ma teaches that doping a charge transport layer can increase the conductivity of the layer (paragraph 0095, lines 1-5).
With respect to claims 19 and 20, Ma discloses a first electrode (anode), a second electrode (cathode), an organic layer with an emission layer and the structures and materials may be stacked as taught by Forrest et al., which is incorporated in its entirety (paragraph 0039, lines 6-8).
Forrest teaches a multicolor organic light emitting device which employs vertically stacked layer of double heterostructure devices wherein the longest wavelength is on top of the stack and the device with the shortest wavelength on the bottom of the stack, wherein each layer is separated from the other by a conductive layer (abstract).
Ma also teaches the emission layer comprises a host and a dopant (paragraph 0087-0088), and the dopant is formed by Formula 1 (paragraph 0016), which is pictured below, 
    PNG
    media_image5.png
    399
    594
    media_image5.png
    Greyscale

In this formula, ring C is phenyl (paragraphs 0017 and 0051 lines 11-12) and X3 is carbon, ring D is pyridine (paragraphs 0017 and 0052, line 27) and X4 is nitrogen, RA is two methylpropyl substitutions (paragraphs 0018, 0023, and 0045 line 5), X is NRE (paragraph 0022) and RE is a phenyl group (paragraphs 0023 and 0051, lines 11-12, L2 and L3 are a direct bond (paragraph 0020), n1 is zero and L1 is not present (paragraph 0021), Q1 is oxygen and Q3 and Q4 are direct bonds (paragraph 0026). And RD is a phenyl group (paragraphs 0023 and 0051, lines 11-12).
This forms the compound below.

    PNG
    media_image6.png
    172
    438
    media_image6.png
    Greyscale


This compound is identical to compound 3-170 as given on page 142 of the instant specification.
This compound meets the requirements of instant Formula 1A when M is platinum, X1 is oxygen, X2 and X4 are nitrogen and X3 is carbon, the metal-nitrogen bonds are necessarily coordinate and the metal-carbon bonds are covalent, Y1, and Y3-Y5 are carbon, CY1, CY2, and CY3 are a C6 carbocyclic group, CY5 is an imidazole group, CY4 is pyridine, the cyclometalated rings formed by CY5, CY2, CY3, and M is a 6-membered ring, X51 is N-[(L7)b7-(R7)c7], R7 is a C6 carbocyclic group, b7 is 0 and L7 is not present, b1 is zero and L1 is not present, R1 is a C4 alkyl group and a1 is 2, a2 and a3 are 0 and CY2 and CY3 are unsubstituted, b4 is 0 and L4 is not present, R4 is a C6 aryl group and a4 is 1.
Ma includes each element claimed, with the only difference between the claimed invention and Ma being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an asymmetric organometallic compound which is suitable for use as an emitter in a PHOLED (paragraph 0135, lines 13-14), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Ma also teaches the organic layer may comprise a host compound (paragraph 0090, line 1) such as the one pictured below (page 25).
Ma also teaches that the organic layer preferably contains two or more hosts which may be hole transporting or electron transporting and gives an example of two host compounds (pages 24 and 25).

    PNG
    media_image7.png
    143
    526
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    144
    531
    media_image8.png
    Greyscale

Ma is silent to the HOMO energy level of the electron transport (ET) host material, however, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.
Furthermore, as evidence of this fact, Lee teaches Host 3 (paragraph 200, pictured below) which has a HOMO energy level of -5.76 eV (Table 3, page 56) and is identical to Ma’s ET host material above.

    PNG
    media_image9.png
    327
    1218
    media_image9.png
    Greyscale


While the HOMO energy level of Lee has been theoretically calculated using a DFT method, it is reasonable to presume that the terphenylene compound of Ma would have an experimental HOMO energy level similar enough to the one calculated by Lee that the overall HOMO energy level of the host compound would inherit the HOMO energy level of the highest energy compound, H-H1, and the HOMO(host) would be the HOMO of the hole transport compound, H-H1.
However, Ma does not teach an intermediate layer disposed between the first electrode and the emission layer comprising a first hole transport material.
Ryu teaches a compound with increased hole transporting properties, and excellent efficiency when applied to a hole transport layer for an organic optoelectric device. Ryu teaches the inventive compounds all have a HOMO level of greater than or equal to 5.4 eV and less than or equal to 5.8 eV (paragraph 0087).
Ryu gives a preferred embodiment of the inventive compound, A-5, on page 9, which is pictured below.

    PNG
    media_image10.png
    270
    378
    media_image10.png
    Greyscale

This compound is identical to HT3 as given on page 141 of the instant specification.
Ryu teaches that the inventive compounds improve thermal stability and show a long life-span and high efficiency when applied as a thin film for an organic optoelectric device.
Ryu uses A-5 in an auxiliary hole transport layer along with HT-1 (page 112) which is identical to the instant compound HT1 (page 141 of the instant specification) in a light emitting device, whose properties are given in Table 3 on page 115, which is pictured below.

    PNG
    media_image11.png
    241
    499
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    405
    511
    media_image12.png
    Greyscale


As can be seen the device comprising A-5 in an auxiliary hole transport layer (Examples ad-11) demonstrates a lower driving voltage, higher luminous efficiency, and longer life span than a device which uses only HT-1 (Comparative Example 5). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the dibenzofuran material of Ryu as an intermittent (auxiliary hole transport) layer of an electroluminescent device, in order to create a device with lower driving voltage, higher luminous efficiency, and longer life span than a device which uses only HT-1.
Unless otherwise noted, all cited HOMO energy levels above were taken from Table 1 of the instant specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786